DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2-10 and 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Incorvia et al (“Incorvia”) (US 8,097,221) in view of Pepperling et al (“Pepperling”) (US 6,894,659).

Re Claim 1:  Incorvia discloses: A light fixture (figs 11, 12, 13: 50), comprising: 
a housing (58) comprising at least one wall (the exterior wall of the housing) that forms a cavity (62), wherein the housing complies with applicable standards for a hazardous environment (col 16 lines 20-24); and 
Incorvia fails to specifically disclose: an antenna assembly coupled to a portion of the housing,
wherein the antenna assembly provides communication with another device within the hazardous environment without compromising the applicable standards for the hazardous environment.

wherein the antenna assembly provides communication with another device within the hazardous environment (as evidenced by Fig 4, the antenna utilizes a radio for communications) without compromising the applicable standards for the hazardous environment (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an antenna assembly coupled to a portion of the housing, wherein the antenna assembly provides communication with another device within the hazardous environment without compromising the applicable standards for the hazardous environment in Incorvia, as taught by Pepperling, in order to provide remote control of the light without requiring a switch in a hazardous environment.

Re Claim 11:  The disclosures of Incorvia as modified have been discussed above. 
Incorvia as modified discloses: The light fixture of Claim 1
Incorvia fails to specifically disclose: wherein the at least one wall of the housing has an aperture that traverses therethrough, wherein a portion of the antenna assembly is disposed in the hazardous environment and is coupled to the at least one wall at the aperture, and wherein a remainder of the antenna assembly is disposed within the cavity of the housing.
Pepperling, however, teaches: the at least one wall of the housing (Fig 3: 20) has an aperture that traverses therethrough (at jam nut 34 the interior is an aperture passing through the wall of the housing 20), wherein a portion of the antenna assembly is disposed in the hazardous environment (main mast of antenna, 28) and is coupled to the at least one wall at the aperture (through mast 30), and wherein a remainder of the antenna assembly is disposed within the cavity of the housing (the coaxial cable 36).


Re Claim 12:  The disclosures of Incorvia as modified have been discussed above. 
Incorvia as modified discloses: The light fixture of Claim 11
Incorvia fails to specifically disclose:  wherein the antenna assembly comprises a connector that couples to the housing at the aperture.
Pepperling, however, teaches: the antenna assembly comprises a connector that couples to the housing at the aperture (as evidenced by Figs 2, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the antenna assembly comprises a connector that couples to the housing at the aperture in Incorvia, as taught by Pepperling, in order to provide remote control of the light without requiring a switch in a hazardous environment.

Re Claim 13: The disclosures of Incorvia as modified have been discussed above. 
Incorvia as modified discloses: The light fixture of Claim 12
Incorvia fails to specifically disclose:  wherein the connector comprises mating threads that completely traverse the aperture in the at least one wall.
Pepperling, however, teaches: the connector comprises mating threads (Fig 3: 32) that completely traverse the aperture in the at least one wall (as evidenced by Fig 3).


Re Claim 14:  The disclosures of Incorvia as modified have been discussed above. 
Incorvia as modified discloses: The light fixture of Claim 12, 
Incorvia fails to specifically disclose: wherein the connector comprises mating threads that completely traverse the aperture in the at least one wall.
Pepperling, however, teaches: wherein the connector comprises mating threads (32) that completely traverse the aperture in the at least one wall (as evidenced by Fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize wherein the connector comprises mating threads that completely traverse the aperture in the at least one wall in Incorvia, as taught by Pepperling, in order to provide remote control of the light without requiring a switch in a hazardous environment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Incorvia et al (“Incorvia”) (US 8,097,221) in view of Pepperling et al (“Pepperling”) (US 6,894,659) as applied to claim 12 above, and further in view of Zimmer et al (“Zimmer”) (US 8,602,599).

Re Claim 15: The disclosures of Incorvia as modified have been discussed above. 
Incorvia as modified discloses: The light fixture of Claim 12
Incorvia as modified fails to specifically disclose: wherein the antenna assembly and the at least one wall form a flame path at the aperture.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the antenna assembly and the at least one wall form a flame path at the aperture in Incorvia as modified, as taught by Zimmer, in order to quench flames at the joint where the antenna mast is threaded into the housing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,655,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the present claim 1 are broader features of the ‘833 claim 1 or otherwise identical such as the present claim 1 reciting “an antenna assembly coupled to a portion of the housing” while the ‘833 claim 1 recites “a lens coupled to the housing, wherein the antenna assembly is disposed, at least in part, within a cavity formed between the housing and the lens” such that the antenna would need to be fixed to an element that either couples to the housing or to the lens and the lens is specifically coupled to the housing and therefore the antenna, regardless of how it is fixed within the cavity, is coupled to a portion of the housing either directly or indirectly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
February 27, 2021